Case 20-00318-JMM          Doc 143     Filed 04/01/21 Entered 04/01/21 12:56:30                Desc Main
                                      Document     Page 1 of 3



 Timothy R. Kurtz, ISB No. 8774
 CHAPTER 7 BANKRUPTCY TRUSTEE
 P.O. Box 956
 Boise, ID 83701
 Telephone (208) 287-8125
 Facsimile (208) 287-8130


                            UNITED STATES BANKRUPTCY COURT

                                         DISTRICT OF IDAHO

In Re:
                                                        Case No. 20-00318-JMM
Davis, Timothy A.                                       Chapter 7
Davis, Patricia A.
                                                        TRUSTEE’S OBJECTION TO
                        Debtors.                        EXEMPTION


 NOTICE OF OBJECTION TO EXEMPTION AND OPPORTUNITY TO OBJECT AND
 FOR A HEARING

 No Objection. The Court may consider this request for an order without further notice or hearing
 unless a party in interest files an objection within 14 days of the date of service of this notice.

 If an objection is not filed within the time permitted, the Court may consider that there is no
 opposition to the granting of the requested relief and may grant the relief without further notice or
 hearing.

 Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of the
 objection shall be served on the movant.

 Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to schedule
 a hearing on the objection and file a separate notice of hearing.

 TO THE ABOVE NAMED COURT, THE DEBTORS, AND DEBTORS’ ATTORNEY:

                                                NOTICE

        YOU ARE HEREBY NOTIFIED that the Trustee of the above estate objects to the
 following exemption(s) claimed by the debtor(s) in this proceeding:

         Asset                           Specific Law                         Value of Exemption
         2017 Yamaha UTV                 Idaho Code § 11-605(3)                $10,000.00




 TRUSTEE’S OBJECTION TO EXEMPTION - 1
Case 20-00318-JMM         Doc 143    Filed 04/01/21 Entered 04/01/21 12:56:30              Desc Main
                                    Document     Page 2 of 3



         YOU ARE FURTHER NOTIFIED that the Trustee will ask the Court to grant an Order
 sustaining the objection(s) without further hearing unless a written reply to the Trustee’s
 objection is filed and duly served within fourteen (14) days from the date of this objection. A
 written response to the Trustee’s objection must be set for hearing and notice thereof mailed to
 parties in interest.

                                           OBJECTION

         Trustee objects to the Debtors’ claim of exemption in the above-listed property, a 2017
 Yamaha UTV (VIN 5Y4AMB2Y8HA101551) (the “UTV”). The Debtors are attempting to use
 Idaho’s motor vehicle exemption statute to exempt the UTV that was not lawfully registered on
 April 3, 2020 (the “Petition Date”).

         The UTV’s Idaho registration expired on December 31, 2018. The UTV’s Idaho
 registration was then renewed by the Debtor on March 5, 2021. Idaho Code § 49-456(1) states,
 “It shall be unlawful for any person to operate or for the owner to permit the operation upon a
 highway of any motor vehicle, trailer or semi-trailer which is not registered[.]” Furthermore,
 under Idaho Code § 49-430, if a vehicle is not reregistered by the registration expiration date, it
 is an infraction. The UTV’s Idaho registration was expired on the Petition Date, and thus the
 UTV did not meet the requirements to be lawfully operated on public street or highway and was
 not a “motor vehicle” for purposes of exemption under Idaho Code § 11-605(3). See e.g., In re
 Haworth, 604 B.R. 394, 398 (Bankr. D. Idaho 2019) (citing In re Walsh, 14-01778-TLM (Bankr.
 D. Idaho 2014) (holding a vehicle that is not registered on the petition date is not a motor vehicle
 for purposes of Idaho Code § 11-605(3) and cannot be exempted). In addition, the Bankruptcy
 Court for the District of Idaho has held that Idaho Code § 11-605(3) will not be construed “in a
 manner so as to include off-road vehicles, recreational vehicles, or those vehicles whose
 operation on the public highways would be illegal.” In re Guinn, 18-00544-TLM (Bankr. D.
 Idaho 2018) (quoting In re Sanders, 03.1 I.B.C.R. 57 (Bankr. D. Idaho 2003)). The 2017
 Yamaha UTV listed here is an “off-road vehicle[], recreational vehicle[], or [one] whose
 operation on public highways would be illegal.”

        Therefore, the UTV may not be exempted under Idaho Code § 11-605(3).


 Date: April 1, 2021                                   /s/ Timothy R. Kurtz
                                                       Chapter 7 Bankruptcy Trustee




 TRUSTEE’S OBJECTION TO EXEMPTION - 2
Case 20-00318-JMM           Doc 143    Filed 04/01/21 Entered 04/01/21 12:56:30             Desc Main
                                      Document     Page 3 of 3




                                  CERTIFICATE OF SERVICE
                 I hereby certify that on this date as indicated below, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system, which sent a Notice of
 Electronic Filing to the individuals so noted below. I further certify that, on the same date, I
 have mailed by United States Postal Service the foregoing document to the following non-
 EM/ECF Registered Participant(s) either listed below or on an attached list.

 *Electronic Notification



 Served by U.S. MAIL

 Timothy A. Davis
 Patricia A. Davis
 24 Hawley Mountain Lane
 Horseshoe Bend, ID 83629


                                                        /s/ Timothy R. Kurtz
                                                        Date: April 1, 2021




 TRUSTEE’S OBJECTION TO EXEMPTION - 3
